Exhibit B


NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER, AT THE COMPANY’S
EXPENSE), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.


Principal Amount: $4,559,842.41
Issue Date: August 26, 2011



CONVERTIBLE PROMISSORY NOTE


FOR VALUE RECEIVED, RADIENT PHARMACEUTICALS CORPORATION, a Delaware corporation
(hereinafter called “Debtor”), hereby promises to pay to the order of ALPHA
CAPITAL ANSTALT (the “Holder”), with an address at Pradafant 7, 9490
Furstentums, Vaduz, Lichtenstein, Fax: 011-42-32323196, without demand, the sum
of Four Million Five Hundred Fifty Nine Thousand Eight Hundred Forty Two Dollars
Forty One Cents ($4,559,842.41) (“Principal Amount”), with interest accruing
thereon, on April 15, 2013 (the “Maturity Date”), if not sooner paid or modified
as permitted herein.


This Convertible Promissory Note (the “Note”)  has been entered into pursuant to
the terms of a Final Settlement Agreement by and among the Debtor, the Holder
and another holder (the “Other Holder”) of a convertible promissory note (the
“Other Note”), dated of even date herewith (the “Final Settlement Agreement”),
for an aggregate Principal Amount of $8,056,258.32.  Unless otherwise separately
defined herein, each capitalized term used in this Note shall have the same
meaning as set forth in the Final Settlement Agreement.  The following terms
shall apply to this Note:


ARTICLE I
GENERAL PROVISIONS


1.1           Interest Rate.  Interest payable on this Note shall accrue at the
annual rate of eight percent (8%) from the Issue Date through the Maturity
Date.  Interest shall be payable on each Installment Payment Date and on the
Maturity Date, accelerated or otherwise, when the Principal Amount and remaining
accrued but unpaid interest shall be due and payable, or sooner as described
below.


1.2           Default Interest.  After the Maturity Date and during the pendency
of an Event of Default (as described in Article III), a default interest rate of
eighteen percent (18%) per annum shall be in effect.


1.3           Conversion Privileges.  The Conversion Rights (as set forth in
Article II) shall remain in full force and effect immediately from the Issue
Date and until the Note is paid in full regardless of the occurrence of an Event
of Default.  This Note shall be payable in full on the Maturity Date, unless
previously converted into Common Stock in accordance with Article II hereof.
 
 
1

--------------------------------------------------------------------------------

 
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER, AT THE COMPANY’S
EXPENSE), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.


Principal Amount: $3,496,415.91
Issue Date: August 26, 2011



CONVERTIBLE PROMISSORY NOTE


FOR VALUE RECEIVED, RADIENT PHARMACEUTICALS CORPORATION, a Delaware corporation
(hereinafter called “Debtor”), hereby promises to pay to the order of WHALEHAVEN
CAPITAL FUND, LTD (the “Holder”), with an address at 560 Sylvan Avenue, Suite
3170, Englewood Cliffs, NJ 07632 Fax (201) 408–5125, without demand, the sum of
Three Million Four Hundred Ninety Six Thousand Four Hundred Fifteen Dollars
Ninety One Cents ($3,496,415.91) (“Principal Amount”), with interest accruing
thereon, on April 15, 2013 (the “Maturity Date”), if not sooner paid or modified
as permitted herein.


This Convertible Promissory Note (the “Note”)  has been entered into pursuant to
the terms of a Final Settlement Agreement by and among the Debtor, the Holder
and another holder (the “Other Holder”) of a convertible promissory note (the
“Other Note”), dated of even date herewith (the “Final Settlement Agreement”),
for an aggregate Principal Amount of $8,056,258.32.


Unless otherwise separately defined herein, each capitalized term used in this
Note shall have the same meaning as set forth in the Final Settlement
Agreement.  The following terms shall apply to this Note:


ARTICLE I
GENERAL PROVISIONS


1.1           Interest Rate.  Interest payable on this Note shall accrue at the
annual rate of eight percent (8%) from the Issue Date through the Maturity
Date.  Interest shall be payable on each Installment Payment Date and on the
Maturity Date, accelerated or otherwise, when the Principal Amount and remaining
accrued but unpaid interest shall be due and payable, or sooner as described
below.


1.2           Default Interest.  After the Maturity Date and during the pendency
of an Event of Default (as described in Article III), a default interest rate of
eighteen percent (18%) per annum shall be in effect.


1.3           Conversion Privileges.  The Conversion Rights (as set forth in
Article II) shall remain in full force and effect immediately from the Issue
Date and until the Note is paid in full regardless of the occurrence of an Event
of Default.  This Note shall be payable in full on the Maturity Date, unless
previously converted into Common Stock in accordance with Article II hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
1.4           Minimum Installment Amount Payments.  Amortizing payments of the
outstanding Principal Amount of this Note shall commence on January 31, 2012 and
on the last Business Day of each subsequent month thereafter (each, an
“Installment Payment Date”) until the Principal Amount has been repaid in full,
whether by the payment of cash or by the conversion of such Principal Amount
into Common Stock pursuant to the terms hereof.  On each Installment Payment
Date, the Debtor shall make payments to the Holder in an amount equal to six and
one-quarter percent (6.25%) of the initial Principal Amount of this Note, plus
accrued interest and any other amounts which are then owing under this Note that
have not been paid (collectively, the “Installment Amount”).  In lieu of cash,
at the Debtor’s sole election, the Debtor shall have the absolute right and
option to pay all or any portion of any one or more Installment Amount in shares
of Debtor’s Common Stock; provided, that (a) such Common Stock is, when issued
and delivered, Non-Restricted Shares, (b) such Non-Restricted Shares are
delivered within five (5) Trading Days of each Installment Payment Date (c) such
Non-Restricted Shares are in an amount that shall not exceed the limitations set
forth in Section 8 of the Final Settlement Agreement, and (d) no Event of
Default, nor event that through the giving of notice or passage of time would
constitute and Event of Default is pending and continuing  If paid in Common
Stock, the total amount of Common Stock to be delivered as payment of the any
Installment Amount shall be determined by dividing the Installment Amount being
paid by 80% of the average of the three lowest VWAPs for the 20 Trading Days
preceding the applicable Installment Payment Date.  The obligation of the
Debtor’s legal counsel to issue opinion letters as may be required by any
transfer agent of the Debtor’s Common Stock is subject to the Holder’s execution
and delivery of customary seller’s representation letters at the time of resale
of such Non-Restricted Shares.  In no event shall the Debtor be required to pay
in cash any Installment Amount or any other amount payable under this Note if
the inability to issue Common Stock arises by virtue of the application of
Section 8 of the Final Agreement.
 
1.5           Credit for Conversions.  Amounts of conversions made by the Debtor
or Holder pursuant to Section 1.4, Section 2.1 or Article III shall be applied
first against outstanding fees and damages, then outstanding interest and then
to Principal Amount of any not yet due Installment Amounts at the discretion of
the Holder.  Any Principal Amount, interest and any other sum arising under this
Note and the Final Settlement Agreement that remains outstanding on the Maturity
Date shall be due and payable on the Maturity Date.


1.6           Incorporation by Reference.    All of the terms and conditions of
the Final Agreement, including the provisions of Section 8 thereof, are hereby
incorporated by this reference in this Note.


ARTICLE II
CONVERSION RIGHTS


The Holder shall have the right to convert the Principal Amount and any interest
due under this Note into shares of the Debtor’s Common Stock, $0.001 par value
per share (“Common Stock”), as set forth below.


2.1.         Conversion into the Debtor’s Common Stock.


(a)           The Holder shall have the right from and after the Issue Date
until this Note is fully paid, to convert any outstanding and unpaid portion of
the Principal Amount of this Note, and accrued but unpaid interest, at the
election of the Holder (the date of giving of such notice of conversion being a
“Conversion Date”) into fully paid and non-assessable shares of Common Stock, or
any shares of capital stock of Debtor into which such Common Stock shall
hereafter be changed or reclassified, at the conversion price as defined in
Section 2.1(b) hereof, determined as provided herein.  Upon delivery to the
Debtor of a completed notice of conversion, a form of which is annexed hereto as
Exhibit A (the “Notice of Conversion”), Debtor shall issue and deliver to the
Holder within five (5) Trading Days after the Conversion Date (such fifth day
being the “Delivery Date”) that number of shares of Common Stock for the portion
of the Note converted in accordance with the foregoing.  The Holder will not be
required to surrender the Note to the Debtor until the Note has been fully
converted or satisfied.  The number of shares of Common Stock to be issued upon
each conversion of this Note shall be determined by dividing that portion of the
Principal Amount of the Note and accrued but unpaid interest, if any, to be
converted, by the Conversion Price (as defined herein).  The shares of Common
Stock to be delivered pursuant to a Notice of Conversion shall, when converted
and delivered on and after November 2, 2011, be Non-Restricted Shares.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           Subject to adjustment as provided in Section 2.1(c) hereof, the
conversion price (“Conversion Price”) shall be 80% of the average of the three
lowest VWAPs for the 20 Trading Days preceding the Conversion Date.


(c)          The Conversion Price and number and kind of shares or other
securities to be issued upon conversion determined pursuant to Section 2.1(a)
hereof, shall be subject to adjustment from time to time upon the happening of
certain events while this conversion right (the “Conversion Rights”) remains
outstanding, as follows:


A.           Merger, Sale of Assets, etc.  If (A) the Debtor effects any merger
or  consolidation of the Debtor with or into another entity, (B) the Debtor
effects any sale of all or substantially all of its assets in one or a series of
related transactions,  (C) any tender offer or exchange offer (whether by the
Debtor or another entity) is completed pursuant to which holders of Common Stock
are permitted to tender or exchange their shares for other securities, cash or
property, (D) the Debtor consummates a stock purchase agreement or other
business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with one or more persons or
entities whereby such other persons or entities acquire more than the 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by such other persons or entities making or party to, or associated or
affiliated with the other persons or entities making or party to, such stock
purchase agreement or other business combination), (E) any “person” or “group”
(as these terms are used for purposes of Sections 13(d) and 14(d) of the 1934
Act) is or shall become the “beneficial owner” (as defined in Rule 13d-3 under
the 1934 Act), directly or indirectly, of 50% of the aggregate Common Stock of
the Debtor), or (F) the Debtor effects any reclassification of the Common Stock
or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property
(other than a reverse merger) (in any such case, a “Fundamental  Transaction”),
this Note, as to the unpaid portion of the Principal Amount and accrued interest
thereon, if any, shall thereafter be deemed to evidence the right to convert
into such number and kind of shares or other securities and property as would
have been issuable or distributable on account of such Fundamental Transaction,
upon or with respect to the securities subject to the Conversion Rights
immediately prior to such Fundamental Transaction.  The foregoing provision
shall similarly apply to successive Fundamental Transactions of a similar nature
by any such successor or purchaser.  Without limiting the generality of the
foregoing, the anti-dilution provisions of this Section shall apply to such
securities of such successor or purchaser after any such Fundamental
Transaction.


B.           Reclassification, etc.  If the Debtor at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes that may be issued or
outstanding, this Note, as to the unpaid portion  of the Principal Amount  and
accrued interest thereon, shall thereafter be deemed to evidence the right to
purchase an adjusted number of such securities and kind of securities as would
have been issuable as the result of such change with respect to the Common Stock
immediately prior to such reclassification or other change.
 
 
4

--------------------------------------------------------------------------------

 
 
C.           Stock Splits, Combinations and Dividends.  If the shares of Common
Stock are subdivided or combined into a greater or smaller number of shares of
Common Stock, or if a dividend is paid on the Common Stock in shares of Common
Stock, the Conversion Price shall be proportionately reduced in case of
subdivision of shares or stock dividend or proportionately increased in the case
of combination of shares, in each such case by the ratio which the total number
of shares of Common Stock outstanding immediately after such event bears to the
total number of shares of Common Stock outstanding immediately prior to such
event.


D.           Share Issuance.  So long as this Note is outstanding, if the Debtor
shall issue any Common Stock, prior to the complete conversion or payment of
this Note, for a consideration per share that is less than the Conversion Price
that would be in effect at the time of such issue, then, and thereafter
successively upon each such issuance, the Conversion Price shall be reduced to
such other lower issue price.  For purposes of this adjustment, the issuance of
any security or debt instrument of the Debtor carrying the right to convert such
security or debt instrument into Common Stock or of any warrant, right or option
to purchase Common Stock shall result in an adjustment to the Conversion Price
upon the issuance of the above-described security, debt instrument, warrant,
right, or option and again upon the issuance of shares of Common Stock upon
exercise of such conversion or purchase rights if such issuance is at a price
lower than the then applicable Conversion Price. Common Stock issued or issuable
by the Debtor for no consideration will be deemed issuable or to have been
issued for $0.001 per share of Common Stock.  The reduction of the Conversion
Price described in this paragraph is in addition to the other rights of the
Holder described in the Final Settlement Agreement.


(d)           Whenever the Conversion Price is adjusted pursuant to Section
2.1(c) above, the Debtor shall promptly, but not later than the fifth (5th)
Business Day after the effectiveness of the adjustment, provide notice to the
Holder setting forth the Conversion Price after such adjustment and setting
forth a statement of the facts requiring such adjustment.  Failure to provide
the foregoing notice is an Event of Default under this Note.


(e)           During the period the Conversion Rights exists, Debtor will
reserve from its authorized and un-issued Common Stock on behalf of the Holder
and Other Holder not less than 175,000,000 shares of Common Stock and such other
Common Stock as described in the Final Settlement Agreement.  Debtor represents
that upon issuance, such shares will be duly and validly issued, fully paid and
non-assessable.  Debtor agrees that its issuance of this Note shall constitute
full authority to its officers, agents, and transfer agents who are charged with
the duty of executing and issuing stock certificates to execute and issue the
necessary certificates for shares of Common Stock upon the conversion of this
Note.


2.2           Method of Conversion.  This Note may be converted by the Holder in
whole or in part as described in Section 2.1(a) hereof.  Upon partial conversion
of this Note, a new Note containing the same date and provisions of this Note
shall, at the request of the Holder, be issued by the Debtor to the Holder for
the balance of the Principal Amount of this Note and accrued but unpaid interest
which shall not have been converted or paid, upon surrender of the existing
Note.



ARTICLE III
ACCELERATION AND REDEMPTION


3.1.           Redemption.  Upon ten 10 days prior written notice, the Debtor
may redeem this Note by payment to the Holder of all sums owed pursuant to this
Note (“Redemption Payment”) in cash.  The Redemption Payment may only be made by
wire transfer.  Until the Holder receives the Redemption Payment, Holder shall
retain the Conversion Rights and shall be permitted to convert any amount owed
pursuant to this Note.  A Redemption Payment may not be made with respect to any
amount for which Holder has submitted a Notice of Conversion prior to Holder’s
receipt of the Redemption Payment.
 
 
5

--------------------------------------------------------------------------------

 
 
3.2.           Fundamental Transaction.  Upon the occurrence of a Fundamental
Transaction, then in addition to the Holder’s rights described in Section
2.1(c)(A), until twenty (20) business days after the Debtor notifies the Holder
of the occurrence of the Fundamental Transaction, the Holder may elect to
accelerate the Maturity Date as of the date of the Fundamental Transaction and
receive payment for the then outstanding Principal Amount, and any other amounts
owed to the Holder pursuant to the Final Agreement in the form of Common Stock
of the Debtor.


ARTICLE IV
EVENT OF DEFAULT


The occurrence and, except with respect to Section 4.1 below, continuation of
any of the following events of default (“Event of Default”) occurring after the
Issued Date, shall, at the option of the Holder hereof, make all sums of the
Principal Amount and accrued but unpaid interest then remaining unpaid hereon
and all other amounts payable hereunder immediately due and payable, upon
demand, without presentment or grace period, all of which hereby are expressly
waived, except as set forth below:


4.1           Failure to Pay Principal Amount or Interest.  The Debtor fails to
timely pay any amounts (including delivery of Common Stock pursuant to Section
1.4 and Article II hereof) due under this Note.


4.2           Breach of Covenant.  The Debtor breaches any material covenant or
other term or condition of the Final Settlement Agreement or this Note, except
for a breach of payment, in any material respect and such breach, if subject to
cure, continues for a period of twenty (20) days after written notice to the
Debtor from the Holder.


4.3           Breach of Representations and Warranties.  Any material
representation or warranty of the Debtor made herein or the Final Settlement
Agreement shall be false or misleading in any material respect.


4.4           Liquidation.  Any dissolution, liquidation or winding up by Debtor
or a subsidiary of a substantial portion of their business.
 
4.5           Cessation of Operations.  Any cessation of operations by Debtor or
a subsidiary.
 
4.6           Maintenance of Assets.  The failure by Debtor or any subsidiary to
maintain any material intellectual property rights, personal, real property,
equipment, leases or other assets which are necessary to conduct its business
(whether now or in the future) and such breach is not cured with fifteen (15)
days after written notice to the Debtor from the Holder.


4.7           Receiver or Trustee.  The Debtor or any subsidiary shall make an
assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business; or such a receiver or trustee shall otherwise be
appointed.


4.8           Judgments.  Any money judgment, writ or similar final process
shall be entered or made in a non-appealable adjudication against Debtor or any
subsidiary or any of its property or other assets for more than $100,000 in
excess of the Debtor’s insurance coverage, unless stayed vacated or satisfied
within thirty (30) days.
 
 
6

--------------------------------------------------------------------------------

 
 
4.9           Bankruptcy.  Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law, or the
issuance of any notice in relation to such event, for the relief of debtors
shall be instituted by or against the Debtor or any subsidiary.
 
4.10         Delisting.  An event resulting in the Common Stock no longer being
quoted on the OTC Markets Group, Inc. (the “OTC”); failure to comply with the
requirements for continued quotation on the OTC for a period of seven (7)
consecutive Trading Days; or notification from the OTC that the Debtor is not in
compliance with the conditions for such continued quotation and such
non-compliance continues for seven (7) days following such notification.


4.11         Non-Payment.  A default by the Debtor or any subsidiary under any
one or more obligations in an aggregate monetary amount in excess of $100,000
for more than twenty (20) days after the due date, unless the Debtor or such
subsidiary is contesting the validity of such obligation in good faith.


4.12         Stop Trade.  A Commission or judicial stop trade order or OTC
suspension that lasts for ten (10) or more consecutive Trading Days.


4.13         Failure to Deliver Common Stock or Replacement Note.  Debtor’s
failures to deliver Common Stock to the Holder pursuant to and in the form
required by this Note within five (5) Trading Days of the date of any
Installment Payment Date or date of delivery of a Notice of Conversion or, if
required, a replacement Note within five (5) Trading Days following a partial
conversion.


4.14         Reservation Default.  Failure by the Debtor to have reserved for
issuance upon conversion of the Note or as described in the Final Settlement
Agreement, the number of shares of Common Stock as set forth in the Final
Settlement Agreement and this Note, and such failure shall continue for a period
of twenty (20) Trading Days.


4.15         Financial Statement Restatement.  The restatement after the date
hereof of any financial statements filed by the Debtor with the Commission for
any date or period from two years prior to the Issue Date of this Note and until
this Note is no longer outstanding, if the result of such restatement would, by
comparison to the un-restated financial statements, have constituted a material
adverse effect.  For the avoidance of doubt, any restatement related to new
accounting pronouncements, including without limitation, for derivative
accounting shall not constitute a default under this Section 4.15.


4.16         Reverse Splits.  The Debtor effectuates a reverse split of its
Common Stock without twenty (20) days prior written notice to the Holder.


4.17         Notification Failure.  A failure by Debtor to notify Holder of any
material event of which Debtor is obligated to notify Holder pursuant to the
terms of this Note or the Final Settlement Agreement.


4.18         Cross Default.  A default by the Debtor of a material term,
covenant, warranty or undertaking of any other material agreement to which the
Debtor and Holder are parties, or the occurrence of an event of default under
any such other agreement to which Debtor and Holder are parties which is not
cured after any required notice and/or cure period.


4.19         Other Note Default.  The occurrence and continuation of an Event of
Default under the Other Note.


4.20         Unavailability of Rule 144(b)(1)(i).    Due to the Debtor’s
non-compliance with the requirements of paragraph (c)(i) of Rule 144, the Holder
shall not have available to it the provisions of Section 144(b)(1)(i) of Rule
144 promulgated under the 1933 Act, unless such unavailability is due to
Holder’s status as an Affiliate or “control person” of the Debtor, or as a
result of any amendment or change to Rule 144 or other securities laws.
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE V
MISCELLANEOUS


5.1           Failure or Indulgence Not Waiver.  No failure or delay on the part
of the Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege.  All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.
 
5.2           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the first business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be: (i) if to the Debtor to: Radient Pharmaceuticals
Corporation, 2492 Walnut Avenue, Suite 100 Tustin, California  92780, Attn:
Douglas C. MacLellan, CEO facsimile: (714) 505–4464, with a copy by fax only to
(which shall not constitute notice): Hunter Taubman Weiss LLP, 17 State Street,
Suite 2000, New York, NY 10004, Attn: Stephen A. Weiss, Esq., facsimile: (212)
202–6380, and (ii) if to the Holder to the name, address and facsimile number
set forth on the front page of this Note, with copies, with an additional copy
by fax only to (which shall not constitute notice): Grushko & Mittman, P.C., 515
Rockaway Avenue, Valley Stream, New York 11581, facsimile: (212) 697–3575.


5.3           Amendment Provision.  The term “Note” and all reference thereto,
as used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented.
 
5.4           Assignability.  This Note shall be binding upon the Debtor and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.  The Debtor may not assign its obligations under this
Note without the written consent of the Holder.
 
5.5           Cost of Collection.  If default is made in the payment of this
Note, Debtor shall pay the Holder hereof reasonable costs of collection,
including reasonable attorneys’ fees.
 
 
8

--------------------------------------------------------------------------------

 
 
5.6           Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of New York without regard to conflicts of
laws principles that would result in the application of the substantive laws of
another jurisdiction.  Any action brought by either party hereto against the
other concerning the transactions contemplated by this Agreement must be brought
only in the United States District Court for Southern District of New
York.  Both parties hereto and the individual signing this Agreement on behalf
of the Debtor agree to submit to the jurisdiction of such court.  The prevailing
party shall be entitled to recover from the other party its reasonable
attorneys’ fees and costs.  In the event that any provision of this Note is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law.  Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or unenforceability of any other provision of this
Note.  Nothing contained herein shall be deemed or operate to preclude the
Holder from enforcing a judgment or other decision in favor of the Holder.  The
Debtor acknowledges and agrees that irreparable damage would occur in the event
that any of the provisions of this Note were not performed in accordance with
their specific terms or were otherwise breached.  It is accordingly agreed that
the Holder shall be entitled to seek an injunction or injunctions to prevent or
cure breaches of the provisions of this Note and to enforce specifically the
terms and provisions hereof, this being in addition to any other remedy to which
any of them may be entitled by law or equity.
 
5.7           Maximum Payments.  Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum rate permitted by applicable law.  In the event that the
rate of interest required to be paid or other charges hereunder exceed the
maximum rate permitted by applicable law, any payments in excess of such maximum
rate shall be credited against amounts owed by the Debtor to the Holder and thus
refunded to the Debtor.
 
5.8           Non-Business Days.  Whenever any payment or any action to be made
shall be due on a Saturday, Sunday or a public holiday under the laws of the
State of New York, such payment may be due or action shall be required on the
next succeeding business day and, for such payment, such next succeeding day
shall be included in the calculation of the amount of accrued interest payable
on such date.
 
5.9           Shareholder Status.  The Holder shall not have rights as a
shareholder of the Debtor with respect to unconverted portions of this
Note.  However, the Holder will have the rights of a shareholder of the Debtor
with respect to the shares of Common Stock to be received after delivery by the
Holder of a Conversion Notice to the Debtor.



[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Debtor has caused this Note to be signed in its name by an
authorized officer as of the 23rd day of August, 2011.




 
RADIENT PHARMACEUTICALS CORPORATION
     
By:
   
 
Name:  
 
Title:

 
WITNESS:


______________________________________
 
 
10

--------------------------------------------------------------------------------

 
 
 EXHIBIT A - NOTICE OF CONVERSION


(To be executed by the Registered Holder in order to convert the Note)



The undersigned hereby elects to convert $_________ of the Principal Amount and
$_________ of the interest due on the Note issued by Radient Pharmaceuticals
Corporation on August 23, 2011 into shares of Common Stock of Radient
Pharmaceuticals Corporation (the “Debtor”) according to the conditions set forth
in such Note, as of the date written below.


Date of
Conversion:____________________________________________________________________________________



Conversion
Price:_____________________________________________________________________________________



Number of Shares of Common Stock Beneficially Owned on the Conversion Date: Less
than 10% of the outstanding Common Stock of Radient Pharmaceuticals Corporation.



Shares To Be
Delivered:________________________________________________________________________________



Signature:__________________________________________________________________________________________



Print
Name:_________________________________________________________________________________________



Address:___________________________________________________________________________________________
 
   __________________________________________________________________________________________


 
11

--------------------------------------------------------------------------------

 
 